                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

STRIKE 3 HOLDINGS, LLC,

        Plaintiff,

v.                                                                 Case No: 5:19-cv-104-Oc-30PRL


JOHN DOE SUBSCRIBER ASSIGNED
IP ADDRESS 72.188.88.249,
     Defendant.


                                              ORDER
        Plaintiff, Strike 3 Holdings, LLC, as the alleged owner of the copyrights for motion pictures

distributed through the Blacked, Blacked Raw, Tushy, and Vixen adult brands, seeks permission to

serve Spectrum, the defendant’s alleged Internet Service Provider (“ISP”), with a subpoena before

the Federal Rule of Civil Procedure 26(f) conference. (Doc. 8). With an assumption that the

subscriber is the infringer, it alleges the defendant, known to it only by an internet protocol (“IP”)

address, infringed its copyright by using BitTorrent protocol1 to copy and distribute the movie. It

argues it needs early discovery to learn defendant’s identity. Id.

        A court has broad discretion in managing discovery. Klay v. All Defendants, 425 F.3d 977,

982 (11th Cir. 2005). A court may permit a party to conduct discovery before a Rule 26(f)

conference. Fed. R. Civ. P. 26(d)(1). Courts usually require a showing of good cause for early

discovery. See TracFone Wireless, Inc. v. Holden Prop. Servs., LLC, 299 F.R.D. 692, 694 (S.D.

Fla. 2014); Digital Sin, Inc. v. Does 1–176, 270 F.R.D. 239, 241 (S.D.N.Y. 2012); Dorrah v.



        1
         Because many courts have already done so, the Court will refrain from describing the BitTorrent
protocol here. See, e.g., Columbia Pictures Indus., Inc. v. Fung, 710 F.3d 1020, 1026−27 (9th Cir. 2013);
Malibu Media, LLC v. Does 1−28, 295 F.R.D. 527, 529–30 (M.D. Fla. 2012).
United States, 282 F.R.D. 442, 445 (N.D. Iowa 2012).

        Here, Plaintiff has established good cause for early discovery: it has sufficiently alleged

infringement, it does not have another way to discover the putative infringer’s identity to proceed

with the litigation; and ISPs rarely maintain the information for long. The Court therefore

GRANTS Plaintiff’s motion, (Doc. 8), as follows:

        1. Plaintiff may serve on Spectrum a Federal Rule of Civil Procedure 45 subpoena
           commanding the name, address, email address, and telephone number of the
           subscriber of the identified IP address. The subpoena must attach the complaint
           and this order.

        2. Plaintiff may use the subscriber’s information only to protect and enforce its
           rights set forth in the complaint.

        3. If Spectrum is a “cable operator” under 47 U.S.C. § 522(5),2 it must comply
           with 47 U.S.C. § 551(c)(2), which permits a cable operator to disclose personal
           identifying information if the disclosure is “made pursuant to a court order
           authorizing such disclosure, if the subscriber is notified of such order by the
           person to whom the order is directed,” by sending a copy of this order to the
           defendant.

        DONE and ORDERED in Ocala, Florida on March 25, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




        2
         Section 522(5) defines a “cable operator” as “any person or group of persons (A) who provides
cable service over a cable system and directly or through one or more affiliates owns a significant interest
in such cable system, or (B) who otherwise controls or is responsible for, through any arrangement, the
management and operation of such a cable system.”

                                                   -2-
